              Case 2:20-sw-00434-DB Document 5 Filed 06/16/20 Page 1 of 1


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   JUSTIN L. LEE
     Assistant United States Attorney                                FILED
 3   501 I Street, Suite 10-100                                     Jun 16, 2020
     Sacramento, CA 95814                                        CLERK, U.S. DISTRICT COURT

 4
                                                               EASTERN DISTRICT OF CALIFORNIA

     Telephone: (916) 554-2700
 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE                    )    2:20-SW-0434-DB
     APPLICATION OF THE UNITED               )
12   STATES OF AMERICA FOR A SEARCH          )    ORDER RE: REQUEST TO
     WARRANT CONCERNING:                     )    UNSEAL SEARCH
13                                           )    WARRANT AND SEARCH
     A CELL-SITE SIMULATOR TO                )    WARRANT AFFIDAVIT
14   LOCATE: Cellular Telephone              )
     Number 402-987-6126                     )
15                                           )
                                             )
16

17         Upon application of the United States of America and good cause having been

18   shown,

19         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is,

20   hereby ordered unsealed.

21

22   Dated: June 16, 2020
23

24

25

26

27

28
